Citation Nr: 0522623	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent, 
prior to August 13, 2004, depression with anxiety and post 
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for depression 
with anxiety and PTSD, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU), prior to August 
13, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1943 to February 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO)

In an October 1999 rating decision, a 50 percent evaluation 
was assigned for dysthymic disorder, from October 30, 1998.  
In a November 1999 rating decision a total rating based on 
individual unemployability was denied.  By rating decision, 
dated in November 2004, the agency of original jurisdiction 
(AOJ) assigned a 70 percent evaluation for depression/anxiety 
with PTSD from August 13, 2004 and granted TDIU from August 
13, 2004.  The Board notes that since the increase to 70 
percent did not constitute a full grant of the benefit 
sought, the increased rating issue and TDIU prior to August 
13, 2004, remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  .  

This case has previously come before the Board.  In August 
2001, the Board denied an evaluation in excess of 50 percent 
for PTSD and denied TDIU.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Court vacated the Board's August 2001 
decision.  In June 2004, the case was remanded to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review consistent with the Order.  

In correspondence received in June 2005, the appellant 
withdrew his hearing request.  

The issues of entitlement to an evaluation in excess of 50 
percent and TDIU, prior to August 13, 2004 are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

As of August 13, 2004, PTSD is manifested by total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2004), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluation as of August 13, 2004

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein granted.  

In this case, the AOJ has assigned staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issues are whether a rating in 
excess of 50 percent for PTSD prior to August 13, 2004 or in 
excess of 70 percent is warranted for PTSD from August 13, 
2004.  The evaluation as of August 13, 2004, is addressed 
herein.

The appellant's depression-anxiety with PTSD is currently 
evaluated as 70 percent disabling under Diagnostic Code 9411.  
The Board finds a 100 percent rating is warranted.  

On VA examination in August 2004, a global assessment of 
functioning (GAF) score of 33 was assigned.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Higher GAF scores reflect mild to minimal 
symptoms.  

In this case, while the appellant is not delusional and does 
not display grossly inappropriate behavior, the August 2004 
VA examiner stated that the severity and duration of his 
depressive condition, alone, made him a very fragile 
individual.  In addition, while he is able to perform 
activities of daily living and has a good memory, the 
examiner specifically stated there was major impairment in 
social relations and mood, and that he was unemployable as a 
result of his disability.  To the extent that a January 2005 
VA examination reflects a lesser degree of impairment, the 
Board finds the August 2004 VA examiner's to be more 
probative, as that examiner reviewed the claims file in 
providing the thorough and well-reasoned opinion.  Equally 
important is the fact that the August 2004 VA examiner has 
been treating the appellant for his psychiatric disability 
for many years.  

The Board finds that the evidence supports a 100 percent 
evaluation for depression-anxiety with PTSD.  Consequently 
the benefit sought on appeal is granted.  


ORDER

As of August 13, 2004, a 100 percent evaluation for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

In March 1998, the appellant applied for vocational 
rehabilitation due to anxiety.  An October 1998 RO letter 
reflects he was denied participation in the program.  The 
letter notes the decision was based on information provided 
by the appellant, as well as information in the record.  The 
claims folder currently before the Board does not include the 
vocational rehabilitation folder.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should obtain the appellant's 
vocational rehabilitation file (or a 
copy of same) and associate it with the 
appellant's claims folders.  The 
evidence should be reviewed by the AOJ.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


